IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAVID BUCHANAN,                              §
                                                 §
           Defendant Below-                      §   No. 545, 2014
           Appellant,                            §
                                                 §
           v.                                    §   Court Below—Superior Court
                                                 §   of the State of Delaware,
    STATE OF DELAWARE,                           §   in and for Sussex County
                                                 §   Cr. ID 0801031784
           Plaintiff Below-                      §
           Appellee.                             §

                                 Submitted: October 8, 2014
                                  Decided: November 21, 2014

Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices.

                                               ORDER

          This 21st day of November 2014, after careful consideration of appellant David

Buchanan’s opening brief and the State’s motion to affirm, we find it manifest that

the judgment below should be affirmed on the basis of the Superior Court=s well-

reasoned decision dated September 16, 2014. The Superior Court did not err in

summarily dismissing Buchanan’s fourth motion for postconviction relief because the

motion failed to plead with particularity a claim that (i) new evidence exists that

creates a strong inference that Buchanan is actually innocent; or (ii) a new rule of

constitutional law made retroactive to cases on collateral review renders his

convictions invalid. 1

1
    Del. Super. Ct. R. 61(d)(2) (effective June 4, 2014).
      As the Superior Court noted, Buchanan’s petition restates the same arguments

that he has raised in prior petitions. We have invested considerable time detailing the

reasons why these claims are barred. We will not continue to invest scarce judicial

resources to address his untimely, repetitive, previously adjudicated claims. We

encourage Buchanan to be mindful of Rule 61(j) before filing any further frivolous

petitions in the Superior Court.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                             Justice




                                          2